Citation Nr: 1048145	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right forearm scarring, 
to include as secondary to service-connected eczematous 
dermatitis.

2.  Entitlement to service connection for left forearm scarring, 
to include as secondary to service-connected eczematous 
dermatitis.


REPRESENTATION

Veteran represented by:	Armed Forces Services 
Corporation


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to February 
2007.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information and 
any medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).

Here, the Veteran did not receive pre-adjudication notice of the 
evidence necessary to substantiate his claims.  Although VA did 
send him notice in compliance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) in June 2008, he has not received notice of 
the elements of a claim for service connection.  As such, the 
RO/AMC must inform him of those elements, to include how a 
disability rating is determined and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-491 (2006).  The claims must then be readjudicated to 
"cure" the notification timing error.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Issue to the Veteran a corrective VCAA 
notice letter regarding his claims of 
entitlement to service connection for 
scarring, to include on a secondary basis to 
eczematous dermatitis.  The notice must meet 
the requirements of Dingess (cited to 
above), particularly as to the assignment of 
disability ratings and effective dates.  

2.	Ascertain if the Veteran has received any 
VA, non-VA, or other medical treatment, 
records of which are not associated with the 
claims file.  The records requested must 
include, but are not limited to, notes of 
any VA treatment received by the Veteran 
after separating from service in February 
2007.  The Veteran must be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file - to specifically include, but not 
limited to any treatment received after 
September 2007 from Dr. Smith of Associated 
in Dermatology in Alexandria, Virginia.  The 
RO must then seek to obtain the identified 
relevant medical treatment records and 
associate them with the claims folder.  If 
any requested records are unavailable, the 
Veteran must be so informed and advised that 
he should submit any copies in his 
possession.

3.	After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.	Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Veteran's claims.  The Veteran and his 
authorized representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


